DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022has been entered.
 Response to Amendment
The amendment filed on 10/06/2022 has been entered. Claim(s) 1-22 is/are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20080145266A1).
Regarding Claims 1-14 and 21-22, Chen teaches an Al alloy with a chemical composition (AA6013) that reads on the claimed limitations for the following elements: 
Element
Claim 1
Claim 2
Claim 3
Claim 4
US '266
Cr
0.001-0.2
 


0-0.1
Cu
0.4-2.0
0.5-2.0


0.6-1.1
Mg
0.5-2.0
0.5-1.8
0.6-1.5
0.8-1.3
0.8-1.2
Si
0.5-1.5
0.5-1.4
0.5-1.3
0.6-1.6
0.6-1
Zn
<4.0
0.005-1.5


0-0.05
Zr
<0.2
<0.15
<0.1
<0.05
0-0.05
Sc
<0.2
<0.15
<0.1
<0.05
0-0.05
Sn
<0.25
<0.20
<0.15
<0.1
0-0.05
Ni
<0.05
<0.05
<0.05
<0.05
0-0.05
Impurities
<0.15
<0.15
<0.15
<0.15
N/A
Cr+Ti
≤0.2
≤0.2
≤0.2
≤0.2
0-0.2
Al
Balance
Balance
Balance
Balance
Balance


The 6013 alloy of Chen overlaps or encompasses the claimed ranges for the following elements: 
Element
Claim 1
Claim 2
Claim 3
Claim 4
US '266
Cr

0.05-0.2
0.06-0.2
0.07-0.2
0-0.1
Cu


0.8-2.0
0.5-1.5
0.6-1.1
Fe
0.14-0.30
0.10-0.25
0.10-0.20
0.15-0.25
0-0.5
Mg
0.5-2.0
0.5-1.8
0.6-1.5
0.8-1.3
0.8-1.2
Mn
0.005-0.40
0.01-0.25
0.05-0.20
0.1-0.20
0.2-0.8
Ti
<0.05
0.005-0.10
0.005-0.10
0.05-0.10
0-0.1
Zn


0.01-0.5
0.01-0.1
0-0.05
Al
Balance
Balance
Balance
Balance
Balance


The disclosed ranges for Ti and Zn also overlap with the claim 20-21 ranges of 0.005-0.05% of Ti and 0.001-1.5% Zn respectively. As set forth in MPEP 2144.05(I), in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Chen teaches the 6013 alloy is formed into a plate product with a T6 temper [0019-0020]
The yield strength (Rm) of the 6013 alloy (Example A) after a T6 heat treatment is taught to be 382 MPa (Table 2) [0060], reading on the claim 7 range of at least 300 MPa and the claim 8 range of 300-450 MPa. 
Regarding Claim 9, the elongation (El) of the 6013 alloy (Example A) is taught to be 12.3% (Table 2) after T6 temper, reading on the claimed range of at least 10%. 
Regarding Claims 11-12, Chen teaches a thickness or gauge of 2 mm [0060, 0064] reading on the claimed range of a gauge of up to 15 mm and the claim 12 range of a gauge of 2-14 mm. 
Regarding the Claim 10, Chen does not possess a specific example of a composition meeting a minimum r/t ratio of about 1.2 without cracking.
However, per MPEP 2112.01(I): where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01 (I).
Since the 6013-alloy product has a substantially identical composition and mechanical properties to the claimed invention, one of ordinary skill in the art would expect r/t properties to be similar under the expectations that substantially identical properties made by identical methods have similar properties.  
Regarding Claim 13, while the examples of US '266 only disclose final products with a thickness (i.e., gauge) of 2 mm [0060,0064], an intermediate product after hot rolling with the disclosed composition with a thickness (i.e., gauge) of 8 mm [0060,0064].

Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Shishido et al. (US20160222492A1)
Regarding Claims 15-17, and 19-20, Chen discloses a method of forming an Al alloy product that may be selected to comprise continuously casting [0052] 
This is followed by homogenizing by heating to a range of 490-580°C for 2-30hrs [0054], encompassing the claimed heating step of 510-580°C for 2-4hrs;
The hot rolling then occurs [0045], such as the hot rolling selected to start at 480°C and to a thickness of 8mm [0059]; thus, the cast and homogenized alloy has had its temperature decreased to between 420-480°C.  
Cold working, such as cold rolling, may then occur [0047,0059].  Heat treatment then occurs at 480-590°C for 10-120min [0055], such as 510-540°C for 30-60min. Heat treatment is followed by quenching to <175°C [0056,0059], such as to ambient temp.  The product may then be aged at 150-210°C for 0.5-30hrs [0051], such as 160-210°C for 0.5-6hrs.
Chen is silent as to the hot roll exit temperature. However, Shishido teaches that for a similar 6000 series Al alloy (abstract) to have the finish hot rolling temperature to be 300-360°C in order to desirably increase the strength after paint baking [0062], i.e. artificial aging [0005]. Therefore, it would have been obvious for one of ordinary skill in the art to use a hot rolling end temperature is in the range of 300-360°C in the method of Chen as taught by Shishido to retain an increase in strength even after auxiliary steps such as paint baking or artificial aging.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Shishido as applied to claim 17 above, and further in view of Gupta et al. (WO1998059086).
Chen in view of Shishido discloses a method that reads on claim 17 but does not disclose the percentage reduction of cold rolling.
However, Gupta teaches that for a similar Al alloy to cold roll to 15-40% reduction to avoid both coarse grains and roping (p. 8 line 10-p. 9 line 6). 
Therefore, it would have been obvious for one of ordinary skill in the art to modify the method of Chen by cold rolling with a reduction ratio between 15-40% to avoid these negative characteristics of coarse grains and roping.


Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. 
Regarding rejections towards the Kim reference, the perceived deficiencies of the Kim reference in meeting the limitations of the amended claims are believed to be overcome by the Chen reference as further relied upon. The Kim reference is therefore no longer relied upon in the current rejection. 
Regarding the rejections towards the Chen reference, applicant argues that Chen reference fails to disclose an aluminum alloy product up to 0.05% Ti, and instead describes alloys including 0.06-0.19% wt. as a range above 0.06% is taught to improve corrosion resistance in [0026]. This is however not convincing as the current rejection relies on the Al6013 alloy taught by Chen which specifically teaches a range of Ti of 0-0.1%, encompassing the claimed range. Prior art is relevant for all that it teaches, not just the preferred embodiments. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738